*356The opinion of the Court was drawn up by
Whitman C. J.
The case of Brown v. Veazie, 25 Maine R. 359, may be referred to as containing much of the reasoning, and some of the principles upon which the case before us must be decided. The sale in this case, however, was by a collector, for the non-payment of taxes, assessed upon the premises, as being unimproved land of a non-resident proprietor. In that, it was of an estate assessed as belonging to a proprietor unknown. The collector in the case before us, under the statute of 1821, c. 116, § 30, after due proceedings previously had for the purpose, might proceed to sell; but his sale would be inoperative, if the assessment were unduly made. It would be essential in such case, that the estate so assessed should be actually unimproved land of a non-resident proprietor. The assessing of it as such might excuse the collector, under his tax bill and warrant, for proceeding to sell it, even if the assessors had made their assessment through mistake, in supposing the estate to have been that of a non-resident proprietor, when in fact it was not such; and might be considered as responsible only for due proceedings on his part, unless his covenants, contained in his deed, should extend his liability further. But still the title would not pass to his grantee, unless the estate, at the time of the assessment, were actually that of a non-resident proprietor.
The plaintiff in this case, at the time the assessment was made, and for many years before and since, was a resident in Bangor, where the estate in question was situate; and previous to the assessment had become the owner of the estate, by a deed duly recorded, and has not parted with his interest therein. It was erroneous, therefore, in the assessors of that town to assess it as unimproved land belonging to a non-resident proprietor. The tenant’s title then, as set up by him, must be adjudged void; but, as agreed by the parties, a new trial is to be had.